Per Curiam.

Since the making of the separation agreement and the entry of the Nevada decree, eoncededly there have been very substantial changes in the circumstances of both the parties and the children including the emancipation of both children neither of whom for some time has lived with the mother or required support, negotiations reducing the amount to be paid, acceptance by plaintiff for a period of time of sums considerably less than those provided in the agreement, claimed accord and satisfaction and a claim for reformation based upon claimed mistake or fraud. Parties may waive their rights under a contract or under a decree whether foreign or domestic when there is no law preventing waiver. In the state of facts here disclosed, summary judgment should not be granted but all issues should await a plenary trial.
Accordingly, the orders appealed from should be affirmed, without costs, and the parties directed to proceed expeditiously to trial.